226 F.3d 809 (7th Cir. 2000)
BONNIE SHRAMEK, Plaintiff-Appellant,v.KENNETH S. APFEL, Commissioner  of Social Security, Defendant-Appellee.
No. 99-1746
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 3, 1999Decided September 1, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98 C 166--John C. Shabaz, Chief Judge.[Copyrighted Material Omitted]
Before FLAUM, Chief Judge, ROVNER and EVANS,  Circuit Judges.
ROVNER, Circuit Judge.


1
Bonnie Shramek applied  for Social Security Disability Insurance Benefits  (DIB) and Supplemental Security Income (SSI). The  focus of her claim for benefits was her history  of frequent superficial phlebitis and repeated  deep venous thrombophlebitis, for which she  received approximately forty treatments over a  fifteen year period. After a hearing, the  Administrative Law Judge (ALJ) denied her claim  for benefits at Step 5 of the sequential process.  In doing so, the ALJ found that she was not  currently employed (Step 1); she suffered from a  severe impairment (Step 2); her impairment did  not meet or equal the SSA listings (Step 3); she  was not capable of performing her past work (Step  4); and SSA had met its burden of demonstrating  that she was capable of performing work in the  national economy (Step 5). See Knight v. Chater,  55 F.3d 309, 313 (7th Cir. 1995) (explaining the  sequential process). In reaching his conclusions  at Step 5, the ALJ found that she was capable of  doing sedentary work with some restrictions, and  that a sufficient number of such positions  existed in the economy. The Appeals Council and  the district court affirmed that determination,  and she now appeals to this Court.


2
Shramek raised a number of issues in this Court  as she did in the district court, but  unfortunately there is little overlap between the  two. Many--if not most--of the issues raised in  this appeal were not raised in the district  court. Although the failure to assert an argument  at the Appeals Council does not operate as a  waiver of that claim, Johnson v. Apfel, 189 F.3d  561 (7th Cir. 1999), issues that are not raised  before the district court are waived on appeal.  Ehrhart v. Secretary of Health and Human  Services, 969 F.2d 534, 537 & n.4 (7th Cir. 1992);  Reynolds v. Bowen, 844 F.2d 451, 453 (7th Cir.  1988). A generous reading of the briefs before  the district court and this Court yields a few  issues that have been preserved, which we will  address.


3
Shramek contends that the ALJ erred in  crediting the opinion of the medical examiner,  Dr. Eckman, who had reviewed the record but had  never examined her, over that of her treating  physician, Dr. Quenan, who had ministered to her  for over 10 years. Shramek also asserts that the  ALJ improperly discredited Shramek's testimony  regarding her disability. We agree with most of  these arguments, but affirm because they  ultimately did not affect the outcome.

I.

4
We turn first to the ALJ's assessment of  Shramek's credibility. A credibility assessment  is afforded special deference because the ALJ is  in the best position to see and hear the witness  and determine credibility. Powers v. Apfel, 207  F.3d 431, 435 (7th Cir. 2000). Where, however,  "the reasons given by the trier of fact do not  build an accurate and logical bridge between the  evidence and the result," we cannot uphold the  ALJ's determination. Sarchet v. Chater, 78 F.3d  305, 307 (7th Cir. 1996); Groves v. Apfel, 148  F.3d 809, 811 (7th Cir. 1998). In analyzing an  ALJ's opinion for such fatal gaps or  contradictions, "we give the opinion a  commonsensical reading rather than nitpicking at  it." Johnson, 189 F.3d at 564.


5
The ALJ stated that the "claimant testified  that she is unable to work due to chronic pain  and swelling in her lower extremities that  significantly limits her from performing  prolonged sitting, walking or standing." He found  her testimony regarding her discomfort and  limitations "inconsistent with her daily  activities and the medical evidence of record,  and not fully credible." The ALJ then recited  factors that led to that conclusion, which  included no significant flare-ups of the disease  since the onset date of December 1981, visits to  her treating physician that occurred "only" every  two to five months, and her failure to fully  comply with the recommended treatment. Those  "factors" identified by the ALJ are each either  without support in the record or are patently  insufficient to support his conclusion.


6
For instance, contrary to the ALJ's statement,  the record demonstrates numerous hospitalizations  and other "flare-ups" since the onset date of the  disease. A glance at only a one-year period  reveals the following history


7
8-16-91: right leg was erythematous1 and tender,  and her left leg showed marked problems with  stasis dermatitis2 and recurrence of smaller  varicosities;3 impression was chronic recurrent  superficial phlebitis;


8
9-26-91: noted recurrent superficial phlebitis of  the right lower leg with erythema;


9
11-11-91: superficial phlebitis of the right lower  leg; no open ulcerations but the skin was warm,  reddened and there was mild stasis dermatitis  with some varicosities;


10
2-3-92: phlebitis in the right leg with chronic  stasis dermatitis and varicosities; area of  inflammation in the posterior aspect of the  lesser saphenous system just above the ankle;  heat and elevation prescribed;


11
7-10-92: inflammation of the left thigh with  obvious phlebitis; prescribed aspirin, hot packs,  elevation and antibiotics


12
Far from refuting her allegations of swelling and  discomfort, those medical records provide  significant support for it. In fact, the record  contains at least 13 separate instances in which  elevation is recommended, thus affirming her  claims of swelling and clotting. Similarly, the  ALJ's belief that she is not credible because she  "only" sought physician treatment every 2-5  months is incomprehensible. It is unclear what  frequency of visits he would deem sufficient, but  physician visits every 2-5 months for fifteen  years is hardly insubstantial, and is an unsound  basis on which to reject testimony of swelling  and discomfort that is consistent with the  complaints regularly made to the physician during  those visits.


13
Another reason provided for the ALJ's  credibility assessment is her purported failure  to comply with the prescribed medical treatment.  The alleged non-compliance identified by the ALJ  included her failure to quit smoking despite  evidence that smoking could worsen the condition.  That is a misuse of the non-compliance  regulation. 20 C.F.R. sec. 404.1530(a) provides  that "[i]n order to get benefits, you must follow  treatment prescribed by your physician if this  treatment can restore your ability to work." The  failure to do so without good reason will result  in a denial of benefits. 20 C.F.R. sec.  404.1530(b). "Essential to a denial of benefits  pursuant to Section 404.1530 is a finding that if  the claimant followed her prescribed treatment  she could return to work." Rousey v. Heckler, 771  F.2d 1065, 1069 (7th Cir. 1985).


14
In Rousey, we reversed an ALJ's denial of  benefits premised in part on the claimant's  failure to quit smoking where the claimant  suffered from chronic obstructive pulmonary  disease. We held that no evidence demonstrated  that she would be restored to a non-severe  condition if she quit smoking. Id. We similarly  denounced the ALJ's conclusion that her smoking  rendered incredible her allegations of pain  because no medical evidence linked her chest pain  directly to her smoking. Id. at 1070. As in  Rousey, the ALJ here made no finding that the  prescribed treatment would restore her ability to  work, and the record would not in fact support  such a finding. In addition, no medical evidence  directly linked her pain or swelling to her  smoking. Therefore, the ALJ erred in relying on  her failure to quit smoking as evidence of non-  compliance and as a basis to find her incredible.  We note that even if medical evidence had  established a link between smoking and her  symptoms, it is extremely tenuous to infer from  the failure to give up smoking that the claimant  is incredible when she testifies that the  condition is serious or painful. Given the  addictive nature of smoking, the failure to quit  is as likely attributable to factors unrelated to  the effect of smoking on a person's health. One  does not need to look far to see persons with  emphysema or lung cancer--directly caused by  smoking--who continue to smoke, not because they  do not suffer gravely from the disease, but  because other factors such as the addictive  nature of the product impacts their ability to  stop. This is an unreliable basis on which to  rest a credibility determination.


15
The record also provides scant support for the  other allegations of non-compliance raised. For  instance, the ALJ decries Shramek's failure to  wear prescribed elastic stockings, stating that  she testified that she declined to wear these  stockings because it caused too much swelling in  her legs. That is not an accurate recitation of  her testimony. When asked whether she wears  elastic stockings, Shramek responded "I tried  them in the hospital, but my legs swelled above  it where they had to take it off because it was  cutting off circulation." That is her only  testimony on the issue. It indicates that the  hospital personnel discontinued the stockings  because of the swelling, and does not support  even an inference of non-compliance on her part.  The remaining allegations of non-compliance are  no more convincing.


16
Finally, the ALJ found Shramek's testimony  inconsistent with her daily activities, declaring  that her daily activities are "clearly consistent  with the ability to perform some work  activities." Again, that finding is without basis  in the record. Her testimony, as characterized by  the ALJ himself, was that she had "chronic pain  and swelling in her lower extremities that  significantly limits her from performing  prolonged sitting, walking or standing." She  never testified that she was unable to perform  "some work activities," and thus the alleged  contradiction is illusory. Moreover, her  testimony that she was significantly limited in  performing prolonged sitting, standing and  walking is not contradicted by her ability to  care for the house and her children. Such work by  its nature provides the type of flexibility to  alternate standing, sitting and walking, and to  rest and elevate the legs when necessary, that  she, Dr. Quenan, and even Dr. Eckman testified  was necessary. It is therefore not a basis to  find her incredible. Compare Thompson v.  Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993)  (sporadic performance of household tasks or work  does not establish that a person is capable of  engaging in substantial gainful activity.)  Accordingly, the factors used by the ALJ in  rejecting Shramek's credibility are not supported  by the record.


17
Shramek also challenges the ALJ's failure to  credit the testimony of her treating physician  over that of the medical examiner. In his  decision, the ALJ expressly adopted the  functional capacity assessment of Dr. Eckman  limiting her to carrying no more than 20 pounds,  walking no further than 3-4 blocks, and sitting  and standing no more than 4 hours out of an 8-  hour day. The ALJ's determination was erroneous  for a number of reasons, not the least of which  is it did not accurately reflect the functional  capacity assessment actually tendered by Dr.  Eckman. In addition to the above limitations, Dr.  Eckman opined that she could sit or stand for  only 30-45 minutes at a time before she would  have to move. The ALJ fails to acknowledge that  in his opinion.


18
That limitation by Dr. Eckman in fact tracks a  similar requirement imposed by Dr. Quenan, who  maintained that Shramek could not perform any  work requiring prolonged sitting, standing or  walking, with prolonged defined as lasting  between 30 and 45 minutes. Dr. Quenan also stated  that Shramek needed to rest and elevate her legs  after 30 minutes of activity. The ALJ erred in  rejecting the opinion of Dr. Quenan, who treated  her for over 10 years for this condition. A  physician's opinion regarding the nature and  severity of an impairment will be given  controlling weight if it is well-supported by  medically acceptable clinical and laboratory  diagnostic techniques and is not inconsistent  with the other substantial evidence in the case.  20 C.F.R. sec. 404.1527(d)(2). Nothing in the  record contradicted Dr. Quenan's conclusions, and  the medical evidence in the record supports his  opinion. In fact, Dr. Eckman was asked whether  Dr. Quenan's assessment was consistent with the  medical treatment notes, and he stated that "I  think in general it is." He went on to state that  he had some reservations about Dr. Quenan's  assessment but was open to agreeing with it if  there was any documented deep vein thrombosis.  Later in his testimony, he acknowledged that the  record in fact contained such evidence of deep  vein thrombosis. Although Dr. Eckman thought that  Dr. Quenan's diagnostic conclusions could be  verified through "some of the more modern  testing," the ALJ did not order such testing.

II.

19
The ALJ thus mischaracterized Dr. Eckman's  opinion in his decision, and improperly  discounted the testimony of Shramek and the  opinion of Dr. Quenan. None of those errors,  however, ultimately impacted the outcome. See  Sarchet, 78 F.3d at 309 (where fact findings are  unreliable because of serious mistakes or  omissions, we reverse unless satisfied that no  reasonable trier of fact could have come to a  different conclusion). At the hearing, the ALJ in  fact submitted a hypothetical to the vocational  expert (VE) that included all of the functional  limitations set forth by Dr. Quenan and was  consistent with Shramek's own testimony regarding  her limitations. Dr. Quenan's opinion was that  Shramek:


20
is not able to do any work that involves  prolonged standing, sitting or walking.  "Prolonged" for her is anything from 30 min. to  45 min. She has difficulty at this time in even  completing her own housework and has to rest and  elevate her legs after only 30 min. of activity.  . . . It is my opinion that she would not be able  to perform any work that she could not do in a  lounge chair with her legs elevated.


21
In response to that assessment, the ALJ asked the  VE whether sufficient work existed for a claimant  with her age, education and work history, who  could stand only four out of eight hours and sit  four out of eight hours with the option to sit or  stand every half hour and with the option to  elevate her feet. The VE testified that there  would be a number of sedentary employment  positions that fall within those parameters.  Thus, even accepting the limitations set forth by  Shramek and Dr. Quenan, she is not disabled under  the statute.4


22
The ALJ clouded this issue by mischaracterizing  the VE's testimony. In the decision, the ALJ  stated that "even accepting Dr. Quenan's report  at face value, with the exception of the need to  rest and elevate her lower extremities after 30  minutes of activity, the vocational expert  testified that the claimant was still capable of  performing all of the above cited jobs." If that  sentence was accurate, there would indeed be a  problem here because the need for regular  elevation of her feet is well-documented in the  record. The VE's testimony, however, was not so  limited. The VE accepted Dr. Quenan's limitations  and declared that sufficient work still existed  that met those parameters with one caveat. The VE  testified that if Shramek would need to rest  after every 30 minutes of activity, as opposed to  simply elevating her legs, then she would not be  capable of working. A plain reading of Dr.  Quenan's assessment, however, belies such a  limitation. When discussing her ability to  complete her housework, he states that she needs  to rest and elevate her legs after 30 minutes of  activity. That statement does not indicate that  she cannot engage in any other activity while she  is elevating her legs. The reference to resting  clearly refers to taking a break from the  housework and getting off her feet. In fact, his  later statement that she could perform work if it  could be done from a lounge chair with her legs  elevated establishes his belief that she could  engage in work activity while elevating her legs.  Moreover, if his statement were interpreted as  imposing a rest break from any work every 30  minutes, the ALJ was justified in disregarding  that opinion because it is unsupported by any  evidence in the record. Therefore, the ALJ  propounded a hypothetical to the VE that included  all of the supportable limitations identified by  Dr. Quenan, and the VE stated that work existed  in the national economy in this region that would  fall within those parameters. On that basis, the  decision of the ALJ denying benefits because she  was capable of performing work in the regional  economy was supportable. Shramek did not  challenge in the district court the validity of  the VE's conclusion and thus waived any such  challenge on appeal. Accordingly, the decision of  the district court is affirmed.



Notes:


1
 Erythema is inflammatory redness of the skin.  Stedman's Medical Dictionary, 5th Unabridged Lawyer's Ed.  (1982).


2
 Stasis dermatitis is erythema and scaling of the  lower extremities due to impaired circulation and  other factors. Stedman's Medical Dictionary, 5th Unabridged  Lawyer's Ed. (1982).


3
 Varicosity is a varix or varicose condition.  Varix is a dilated vein, or an enlarged and  torturous vein, artery or lymphatic vessel.  Stedman's Medical Dictionary, 5th Unabridged Lawyer's Ed.  (1982).


4
 Although the need to elevate her legs was  presented to the VE, the hypothetical did not  include Dr. Quenan's reference to the lounge  chair. Nothing in the record indicates that the  elevation had to be achieved in that manner, and  she does not argue on appeal that the ALJ erred  in failing to include that requirement in the  hypothetical to the VE.